REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  With respect to base claim 1, none of the prior art of record, alone or in combination, discloses an apparatus comprising, inter alia: a catheter assembly including a sheath;
a handle assembly operably coupled to the sheath; a positioning device; and a prosthetic heart valve configured to be received within the sheath, the prosthetic heart valve including a tether configured to be received within the positioning device; wherein the handle assembly includes a shaft and an actuator; and wherein the actuator, when actuated, is configured to advance the prosthetic heart valve distally relative to the sheath, and the positioning device, when the tether is secured within the positioning device, is configured to restrict movement of the prosthetic heart valve relative to positioning device.
	With respect to base claim 11, none of the prior art of record, alone or in combination, discloses a method of deploying a prosthetic heart valve, the method comprising, inter alia: inserting a sheath of a catheter into a heart of a patient; actuating an actuator of a handle assembly to drive a shaft of the handle assembly distally through the sheath; wherein the prosthetic heart valve is received within the sheath; and wherein, while the prosthetic heart valve is driven distally through the sheath, a tether coupled to the prosthetic heart valve is received within a positioning device so as to restrict movement of the prosthetic heart valve relative to positioning device.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771